PER CURIAM.
John L. Norman appeals the trial court’s order denying his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Norman claims that he is entitled to over four months’ credit because, through no fault of his own, the jail officials released him in error between his trial and his sentencing hearing. Norman’s motion does not allege that court records demonstrate his entitlement to ad*894ditional jail credit, and Norman did not attach any court or jail records to his motion.
We affirm the trial court’s order because Norman’s motion is facially insufficient. See Gilbert v. State, 805 So.2d 70 (Fla. 2d DCA 2002) (holding that a rule 3.800(a) motion that does not allege that the court records show the defendant’s entitlement to additional jail credit is facially insufficient). Our affirmance on this basis is without prejudice to Norman’s right to file a facially sufficient motion pursuant to rule 3.800(a) that attaches sufficient court or jail records to support his motion. Such motion will not be considered successive.
Affirmed.
PARKER, NORTHCUTT, and STRINGER, JJ., concur.